UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6298


DONALD RAY PEVIA, JR.,

                Plaintiff - Appellant,

          v.

COLIN OTTEY, M.D.; GREG FLURY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03438-ELH)


Submitted:   July 25, 2013                    Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ray Pevia, Jr., Appellant Pro Se.      Patricia H. Beall,
Michelle Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY &
KELLY, P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald Ray Pevia, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed     the    record    and   find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Pevia   v.   Ottey,    No.    1:11-cv-03438-ELH       (D.   Md.    filed

Feb. 15, 2013, and entered Feb. 19, 2013).                      We dispense with

oral     argument   because     the     facts   and    legal    contentions     are

adequately    presented    in     the    materials     before    this   court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2